DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's response submitted February 7, 2022, has been received.  The amendment of claims 1, 2, 6, 8, 11, 13; withdrawn claim 14; and addition of new claims 16-18, is acknowledged.  Regarding applicant’s arguments beginning on page 7 of the remarks, directed to the reflection indicative of temperature, it is noted that paragraph [0090] of the primary reference Phan Le provides the reflection being an indication of temperature.  Regarding applicant’s further argument that the reflection of the cited being treated as noise to be eliminated, it is noted that the present claim language does not preclude reflections which may be categorized as noise, rather the cited art indicates that the reflections indicative of temperature are known calculations based on the acoustic transducer available.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-10, 13, and 15-18 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. 2017/0003176 (“Phan Le”).
Claim 1
Phan Le discloses an apparatus comprising an acoustic transducer arrangement configured to transmit at least one acoustic signal and configured to detect a reflection of said at least one acoustic signal (signal generator 102 with signal detector 112), and a controller configured to determine a time-of-flight of the at least one acoustic signal (controller 100), the controller further configured to determine at least a first value indicative of temperature based on said time-of-flight of the at least one acoustic signal indicative of a relationship between time-of-flight and temperature in a space the apparatus is located (paragraph [0024], time of flight value used; paragraph [0028], environmental sensor is a temperature sensor).

Claim 2
Phan Le discloses the apparatus of claim 1, wherein the acoustic transducer arrangement is configured to transmit said at least one acoustic signal in multiple directions and receive said at least one acoustic signal from multiple directions such that the path followed by the at least one acoustic signal extends through a first part of said space and a second, different part of said space, and wherein the controller is configured to determine at least two values indicative of temperature comprising the first value based on the at least one acoustic signal that followed the path through the first part and thereby indicative of the temperature of the first part and a second value based on the at least one acoustic signal that followed the path through the second part and thereby indicative of the temperature of the second part (paragraph [0061, 0097], the sensor can 

Claim 3
Phan Le discloses the apparatus of claim 2, wherein the transducer arrangement comprises a first acoustic transducer configured to transmit a first acoustic signal in a first direction and a second acoustic transducer configured to detect the reflection of said first acoustic signal; and a third acoustic transducer configured to transmit a second acoustic signal in a second direction different to the first direction and a fourth acoustic transducer configured to detect the reflection of said second acoustic signal (paragraph [0098], Fig. 13). 

Claim 6
Phan Le discloses the apparatus of claim 1, wherein calibration information is, at least in part, indicative of a distance from the acoustic transducer arrangement to an object from which the at least one acoustic signal is reflected and a distance from said object to the acoustic transducer arrangement (paragraph [0070-0072], distance is incorporated into calculations).

Claim 7
Phan Le discloses the apparatus of claim 6, wherein the apparatus includes a distance determination sensor configured to determine the distance to the object and wherein the apparatus is configured to determine the calibration information based on said determined distance (paragraph [0067-0068], distance used in determining calibration). 

Claim 8
Phan Le discloses the apparatus of claim 1, wherein calibration information is, at least in part, indicative of a reference time-of-flight measurement of an acoustic signal transmitted by the acoustic transducer arrangement and a reflection thereof received by the acoustic transducer arrangement, termed a calibration acoustic signal, and a reference temperature taken within a predetermined time of the reference time-of-flight Page 5 of 8New U.S. patent appln.Docket No.: 82125954US03 Preliminary Amendment measurement and at a location within a predetermined distance of a path followed by the calibration acoustic signal (paragraph [0067-0068], distance and time of flight used in determining calibration). 

Claim 9
Phan Le discloses the apparatus of claim 8, wherein the apparatus is configured to receive the reference temperature from a temperature probe configured for communication of the reference temperature to the apparatus (paragraph [0065], reference temperature used in calculations). 

Claim 10
Phan Le discloses the apparatus of claim 9, wherein the apparatus is configured to provide for presentation of one or more prompts to a user for obtaining reference temperatures from one or more parts of the space (paragraph [0002], user input interfacing). 

Claim 13
Phan Le discloses the apparatus of claim 1 wherein the apparatus incudes a humidity sensor configured to provide a measure of humidity in the space, wherein calibration information is based on said measure of humidity (paragraph [0031], humidity measured). 

Claim 15
Phan Le discloses a heating and/or cooling system for a space including at least one heating device and/or cooling device respectively and the apparatus of claim 1 , the apparatus configured to provide for control of the at least one heating device and/or cooling device (paragraph [0069], phone has self heating which is controlled with compensation).

Claim 16
Phan Le discloses the apparatus of claim 2: wherein the acoustic transducer arrangement is configured to transmit and receive in multiple directions without moving the acoustic transducer arrangement (paragraph [0061], acoustic transducer components remain unmoved relative to each other as an entire arrangement).

Claim 17
Phan Le discloses the apparatus of claim 6: wherein the object is at a fixed distance from the acoustic transducer arrangement (paragraph [0101], fixed distance between sensor and speaker). 

Claim 18
Phan Le discloses the apparatus of claim 6: wherein the object is a wall (paragraph [0070], wall).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2017/0003176 (“Phan Le”) in view of U.S. Patent Pub. 2006/0253007 (“Cheng”).
Claim 4
Phan Le discloses the apparatus of claim 2.
Phan Le does not appear to explicitly disclose wherein the transducer arrangement comprises a phased array acoustic transducer transmitter configured to transmit a first acoustic signal substantially in a first direction and to transmit a second acoustic signal substantially in a second, different, direction, the transducer arrangement further comprising at least one acoustic transducer configured to receive the reflections of the first acoustic signal and the second acoustic signal. 
Cheng discloses phased array transducers (paragraph [0098]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a phased array transducer arrangement, as disclosed by Cheng, into the device of Phan Le, such that the transducer arrangement further comprising a phased array acoustic transducer receiver configured to receive a first acoustic signal, comprising at least a reflected part of the at least one acoustic signal, substantially from a Cheng, paragraph [0098]).

Claim 5
Phan Le discloses the apparatus of claim 2.
Phan Le discloses the transducer arrangement comprises at least one acoustic transducer configured to transmit the at least one acoustic signal (transducers 102 and 112) but does not appear to explicitly disclose wherein the transducer arrangement further comprising a phased array acoustic transducer receiver configured to receive a first acoustic signal, comprising at least a reflected part of the at least one acoustic signal, substantially from a first direction and receive a second acoustic signal, comprising at least a reflected part of the at least one acoustic signal, substantially from a second, different, direction. 
	Cheng discloses phased array transducers (paragraph [0098]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a phased array transducer arrangement, as disclosed by Cheng, into the device of Phan Le, such that the transducer arrangement further comprising a phased array acoustic transducer receiver configured to receive a first acoustic signal, comprising at least a reflected part of the at least one acoustic signal, substantially from a first direction and receive a second acoustic signal, comprising at least a reflected part of the at least one acoustic signal, substantially from a second, different, direction, for the purpose of capturing a wide range of angles of measurement (Cheng, paragraph [0098]).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2017/0003176 (“Phan Le”) in view of U.S. Patent Pub. 2016/0320349 (“Murphy”).
Claim 11
Phan Le discloses the apparatus of claim 2, wherein the apparatus wherein, in the calibration mode, the controller is configured to: determine a temperature from the temperature sensor; determine a first estimated distance the at least one acoustic signal, transmitted in or received from the first direction, travels based on a time-of-flight measurement and said temperature determined by the temperature sensor; and determine a second estimated distance the at least one acoustic signal, transmitted in or received from the second direction, travels based on a time-of-flight measurement and said, same, temperature determined by the temperature sensor; and wherein the first estimated distance and the second estimated distance form at least part of calibration information and wherein in the measurement mode the at least two values indicative of temperature are determined using the time-of-flight of the at least one acoustic signal and the calibration information determined in the calibration mode (paragraphs [0065-0071], calculations for calibrating the temperature/environmental parameter). 
Phan Le does not appear to explicitly disclose including a temperature sensor different from the acoustic transducer arrangement and the controller is configured to operate in a calibration mode and a measurement mode.
Murphy discloses using a calibration process with external temperature sensor in addition to the transducers (paragraphs [0031-0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a temperature sensor different from the Murphy, into the device of Phan Le, for the purpose of calculating a difference in value between sensed and predetermined temperature (Murphy, paragraph [0033]).

Claim 12
Phan Le in view of Murphy discloses the apparatus of claim 11, wherein the controller is configured to operate in the calibration mode based on receipt of information indicative of when one or both of a cooling device in the space and a heating device in the space are inactive (Phan Le, paragraph [0068]). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICA S LIN/Primary Examiner, Art Unit 2853